 


110 HR 5709 IH: Veterans Disability Fairness Act
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 5709 
IN THE HOUSE OF REPRESENTATIVES 
 
April 3, 2008 
Mr. Space introduced the following bill; which was referred to the Committee on Veterans' Affairs 
 
A BILL 
To amend title 38, United States Code, to require the Secretary of Veterans Affairs to carry out quality assurance activities with respect to the administration of disability compensation, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Veterans Disability Fairness Act. 
2.Quality assurance relating to disability compensation under laws administered by Secretary of Veterans Affairs 
(a)Quality assurance requirements 
(1)In generalSubchapter II of chapter 77 of title 38, United States Code, is amended by adding at the end the following new section: 
 
7735.Quality assurance relating to disability compensation 
(a)Quality assuranceIn order to carry out the quality assurance program under section 7731 of this title with respect to the administration of disability compensation, the Secretary shall ensure the accuracy and consistency across different offices within the Department of the treatment of claims for disability compensation, including determinations with respect to disability ratings and whether a disability is service-connected. 
(b)Treatment of data 
(1)Retention and monitoringThe Secretary shall retain, monitor, and store in an accessible format data described in paragraph (2). 
(2)Covered dataThe data described in this paragraph includes the following: 
(A)For each claim for disability compensation under laws administered by the Secretary submitted by a claimant— 
(i)the State in which the claimant resided when the claim was submitted; 
(ii)the decision of the Secretary with respect to the claim; 
(iii)the regional office and individual employee of the Department responsible for evaluating the claim; and 
(iv)if the claim was adjudicated, the results of such adjudication. 
(B)The State of the claimant’s residence. 
(C)Such other data as the Secretary determines is appropriate for monitoring the accuracy and consistency of decisions with respect to such claims. 
(c)Reviews and audits
(1)The Secretary shall conduct reviews and audits, at least annually, to identify and correct any inaccuracies or inconsistencies in disability ratings and the adjudication of claims for disability compensation under chapter 11 of this title. Such reviews and audits shall evaluate disability ratings and claims adjudication by regional office and by the employee responsible for each such rating or adjudication. 
(2)In conducting reviews and audits under this subsection, the Secretary shall conduct a sufficient number of such reviews and audits to provide for statistically valid conclusions to be drawn. 
(d)Evaluation of employeesIn evaluating an employee of the Department whose responsibilities include the rating of disabilities or the adjudication of claims for disability compensation under chapter 11 of this title, the Secretary shall consider factors relating to the accuracy and consistency with which such employee performs such responsibilities. . 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end of the items relating to subchapter II the following new item: 
 
 
7735. Quality assurance relating to disability compensation.  . 
(b)Report to CongressNot later than 60 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to Congress a report on the implementation of section 7735 of title 38, United States Code, as added by subsection (a). 
(c)Inclusion of information relating to consistency of decisions in annual reportSection 7734(2) of title 38, United States Code, is amended by inserting and consistency after accuracy. 
 
